UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 4 To FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to HIGH PERFORMANCE BEVERAGES COMPANY (Exact name of small business issuer as specified in its charter) Nevada 333-170393 27-3566307 (State or other jurisdiction of incorporation ororganization) (Commission file number) (IRS Employer Identification Number) 5137 E. Armor St., Cave Creek, AZ 85331 (Address of principal executive office) (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: 121,407,603 shares of Common Stock as of December 30, 2013. HIGH PERFORMANCE BEVERAGES COMPANY FORM 10-Q/A October 31, 2013 INDEX PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II - OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.Mine Safety Disclosures 28 Item 5.Other Information 28 Item 6.Exhibits and Reports on Form 8-K 28 SIGNATURES 29 EXPLANATORY NOTE This Amendment No. 4 hereby amends our Quarterly Report on Form 10-Q/A (“Form 10-Q”) for the quarter ended October 31, 2013, which was originally filed with the Securities and Exchange Commission on December 31, 2013, as amended(the “Original 10-Q”). This amendment is being filed mainly to: 1) Reflect a restatement of the July 31, 2012 audited financial statements which did not give effect to shareholder advances for the payment of accounting fees and improperly treated shares issued for services as a liability as opposed to equity.; 2) Restate the July 31, 2013 audited financial statements which had a) erroneously excluded from the derivative liability valuation a contract entered into late in the fiscal year that allowed for the settlement of the Company’s financial obligations under the contract in the Company’s common stock, based upon the price of the Company’s stock at the time of settlement; and b) excluded the value of common stock to be issued for services performed from the financial statements resulting in an understatement of compensation expense 3) Reflect the impact of the change in subscriptions payable at July 31, 2012 upon the October 31, 2013 financial statements. 4) Add subsequent event disclosures related to events that occurred subsequent to the balance sheet date and the original filing date. For the convenience of the reader, this Form 10-Q/A sets forth the Company’s Original 10-Q in its entirety, as amended by, and to reflect the amendments described above. Except as discussed above, the Company has not modified or updated disclosures presented in this Amendment. Accordingly, this Amendment does not reflect events occurring after the Original 10-Q or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the Original Filing. This Form 10-Q has been signed as of a current date and all certifications of the Company’s Chief Executive Officer/Principal Executive Officer and Chief Financial Officer/Chief Accounting Officer and Principal Financial Officer are given as of a current date. Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the filing of the Original 10-Q, including any amendments to those filings. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements HIGH PERFORMANCE BEVERAGES COMPANY (Formerly Dethrone Royalty Holdings, Inc.) BALANCE SHEETS OCTOBER 31, 2, 2013 (Unaudited) October 31, 2013 (restated) July 31, 2013 (restated) ASSETS Current Assets Cash $ 23,960 3,920 Inventory 33,766 31,034 Deferred loan costs 26,747 $ 174,857 Total Current Assets 84,473 209,811 TOTAL ASSETS $ 84,473 $ 209,811 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Accrued expenses $ 127,884 $ 76,979 Convertible notes payable, net of discount of $227,169 and $0, respectively 402,800 270,000 Derivative liability 1,140,497 242,430 Total CurrentLiabilities 1,671,181 589,409 Total Liabilities 1,671,181 589,409 Commitments and contingencies (Note 5) - - Stockholders’ (Deficit) Preferred stock: $0.001 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.001 par value; 500,000,000 shares authorized;116,407,603 and 103,970,000 shares issued and outstanding at October 31, 2013 and July 31, 2013, respectively 116,408 103,970 Stock subscriptions payable 254,239 220,839 Additional Paid-in Capital 2,589,286 1,662,132 Retained earnings from discontinued operations 6,944 6,944 Accumulated deficit (4,553,585 ) (2,373,483 ) Total Stockholders’ (Deficit) (1,586,708 ) (379,598 ) Total Liabilities and Stockholders’ Deficit $ 84,473 $ 209,811 See accompanying notes to the consolidated financial statements. 3 HIGH PERFORMANCE BEVERAGES COMPANY (Formerly Dethrone Royalty Holdings, Inc.) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 (Unaudited) 2013 (restated) 2012 (restated) REVENUES $ 373 $ - COST OF GOOD SOLD 1,392 - GROSS (LOSS) (1,019 ) - OPERATING EXPENSES General and administrative 77,610 53,380 Marketing 10,846 43,131 Product development - 21,744 Compensation 983,292 27,000 TOTAL OPERATING EXPENSES 1,071,748 145,255 OTHER (INCOME) EXPENSE Interest expense 209,268 - Change in derivative liability 898,067 - Total Other Expenses 1,107,335 - NET LOSS $ (2,180,102 ) $ (145,255 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.02 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 105,706,264 94,150,000 The accompanying notes are an integral part of these financial statements 4 HIGH PERFORMANCE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 (Unaudited) 2013 (restated) 2012 (restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (2,180,102 ) $ (145,255 ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation 957,796 142,000 Amortization of deferred financing costs 148,110 - Change in derivative liability 898,067 - Changes in assets and liabilities: Inventory (2,732 ) - Accrued expenses 50,905 5,489 Cash Flows Provided by (Used in) Operating Activities (127,960 ) 2,234 CASH FLOWS FROMINVESTING ACTIVITIES - - CASH FLOWS FROMFINANCING ACTIVITIES Proceeds from convertible notes payable 148,000 - Cash Flows Provided by Financing Activities 148,000 - NET INCREASEIN CASH 20,040 2,234 Cash, beginning of period 3,920 - Cash, end of period $ 23,960 $ 2,234 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Conversion of convertible notes payable $ 17,200 $ - The accompanying notes are an integral part of these financial statements 5 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 1 - BASIS OF PRESENTATION AND ACCOUNTING POLICIES Interim financial statements The accompanying unaudited interim financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission set forth in Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Unaudited interim results are not necessarily indicative of the results for the full fiscal year.These financial statements should be read in conjunction with the financial statements of the Company for the fiscal year ended July 31, 2013 and notes thereto contained in the Company’s Annual Report on Form 10-K. Share-Based Compensation The Company issues stock-based compensation awards to contractors, vendors and for marketing purposes. This compensation is generally in the form of restricted shares of common stock. The Company measures and recognizes compensation expense for all stock-based awards based on the awards' fair value which is generally the quoted market value of common shares on the date that the contract mandating the award issuance is executed. The Company recognizes the expense on a straight-line basis over the service period of the related contract. However, if shares of common stock are issued as of the inception of a contract period and the Company does not have the right to recover any of the shares for nonperformance, the entire expense is recognized at the inception date of the contract. Basic and Diluted Loss Per Common Share Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic and diluted net income per common share has been calculated by dividing the net income for the period by the basic and diluted weighted average number of common shares outstanding assuming that the Company incorporated as of the beginning of the first period presented. There were no dilutive shares outstanding at October 31, 2013 or 2012.Issuable common stock is not included in the calculation of basic or diluted weighted average number of common shares outstanding because including these shares would be antidilutive. Discontinued Operations In accordance with ASC 205-20, Presentation of Financial Statements-Discontinued Operations (“ASC 205-20”), the Company reported the results of its commercial cleaning services as a discontinued operation. The results of operations of business dispositions aresegregated from continuing operations and reflected as discontinued operations in current and prior periods. The application of the principle is discussed in Note 5, Discontinued Operation. Recently Issued Accounting Standards There were no new accounting pronouncements that had a significant impact on the Company’s operating results or financial position. 6 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 2 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As reflected in the accompanying financial statements, the Company had negative working capital and a net stockholders’ deficit at October 31, 2013 and had no committed source of debt or equity financing. While the Company is emphasizing a new product line involving the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the trade name, Throwdown, there are uncertainties as to whether the Company will obtain sufficient financing to introduce and distribute the planned product or, if distributed, there will be sufficient market demand for the products. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - CONVERTIBLE NOTES PAYABLE Convertible notes payable consists of the following: October 31, July 31, Description 2013 2013 On November 15, 2012, the Company entered into a Senior Secured Promissory Note (the “Note”) with an unaffiliated party (the “Third Party”) under which the Company received a one-year loan with a principal balance of $100,000. The loan bears interest at 20% per annum with interest payments due quarterly. In addition, the Company issued 2,500,000 shares of restricted common stock to the lender and Mr. Holley and McBride pledged their 56,250,000 shares of the Company’s common stock as collateral and transferred 1,000,000 shares of free trading shares to the lenderIf the Company goes into default of the provisions of the loan, it becomes convertible into the Company’s common stock at a price of $0.001 per share (100 million shares). If an event of default occurs, the lender will have the ability of becoming the controlling shareholder of the Company. The Company recorded deferred financing costs of $560,000 in connection with these transfers.The deferred financing costs is being amortized to interest expense over the term of the loan or twelve months. The company reflected amortization on the deferred financing costs in the amount of $148,111 for the three months ended October 31, 2013, which is reflected in the statement of operations.On June 20, 2013, the Company and the Third party entered into an Amended and Restated Senior Secured Convertible Promissory Note (the “Amended Note”) which amended certain terms of the Note. Pursuant to the Amended Note, the Company’s repayment of the principal balance of the Amended Note is secured by all the assets of the Company. In addition, the provisions of the Note whereby Mssrs. Holley and McBride pledged 56,250,000 of their shares of common stock of the Company were removed. $ 100,000 $ 100,000 7 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On February 27, 2013, the Company entered into a $335,000 convertible loan agreement. The agreement provides for a $35,000 original issue discount. The lender, at its discretion, may provide funds up to $300,000 to the Company. It provided $60,000 at the closing of the agreement on April 30, 2013. All loans under the agreement are payable in full one year after the funds are issued together with a prorated portion of the original issue discount. All amounts outstanding under the agreement become convertible, at the lender’s discretion, into shares of the Company’s common stock starting 180 days from the execution date of the agreement. The conversion rate per share is the lower of (i) $0.044 or (ii) 60% of the lowest trade price during the 25 trading days prior to a conversion notice. The lender has agreed that it will not execute any short trades and, at no time, will hold more than 4.9% of the Company’s outstanding common stock. If the Company repays all amounts outstanding under the agreement within 90 days of the execution date, there will be no interest amounts due. If it does not pay all amounts due within 90 days of the execution date, it cannot make any other prepayments of the amounts outstanding without the consent of the lender. In addition, there will be a one-time interest charge of 12% of the amounts outstanding. The Company must also register all shares that are issuable under the agreement in any Registration Statement that it files with the SEC for any purpose. On April 30, 2013, the Company sold an 18% Senior Convertible Debenture in the principal amount of $60,000 (the “Debenture”). The Debenture matures on April 30, 2014 and has an interest rate of 18% per annum payable monthly and on each conversion date. The conversion price of the Debenture is 65% of the average of the lowest three closing bid prices of the Common Stock for the twenty trading days immediately prior to the conversion date. Upon an Event of Default (as defined in the Debenture), the outstanding principal amount of the Debenture plus accrued but unpaid interest, liquidated damages and other amounts owing on the Debenture through the date of the acceleration shall become at the Debenture holder’s election immediately due and payable in cash at the Mandatory Default Amount (as defined in the Debenture). Commencing five days after the occurrence of an Event of Default that results in the eventual acceleration of the Debenture, the interest rate on the Debenture shall accrue at an interest rate equal to the lesser of 22% per annum or the maximum rate permitted under applicable law. In connection with the sale of the Debenture, on April 30, 2013 (the “Initial Exercise Date”) the Company issued the purchaser of the Debenture a warrant to purchase 3,726,708 shares of the Company’s common stock at an exercise price of $.03 per share (subject to adjustment as provided in the debenture). The Warrant is exercisable on a cashless basis (as provided in the Warrant) and as a result there is no assurance that any part of the Warrant will be exercised for cash. The warrant terminates three years from the Initial Exercise Date and on such date the Warrant shall be automatically exercised via cashless exercise. The fair market value of the warrant was $50,777 on the date of issuance. 8 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On October 10, 2013, Dethrone Royalty Holdings, Inc. (the “Company”), entered into a securities purchase agreement (the “SPA”) with an investor (“Investor”), pursuant to which the Investor purchased a master promissory note (the “Master Note”) with a principal balance of $48,000 for a purchase price of $40,000 at an original issuance discount of $4,000.The Company also agreed to pay $4,000 worth of legal, accounting and due diligence costs to the Investor. Pursuant to the Master Note, the Investor has the right, solely in the Investor’s discretion, to subsequently purchase up to eight (8) additional promissory notes (each, an “Additional Note”, the Master Note and each Additional Note collectively, the “Notes”), at any time from the date of issuance of the Master Note until October 10, 2014.Each Additional Note shall have a principal balance of $22,000 and shall have a purchase price of $20,000, at an original issue discount of $2,000. Pursuant to the Master Note, if the Company repays the entire balance of each Note prior to the Prepayment Opportunity Date (as defined in the Master Note), the Company shall pay an interest rate equal to 0% per annum.If the Company does not repay the entire balance of each Note prior to the Prepayment Opportunity Date (as defined in the Master Note) each Note shall have a one-time interest charge equal to 12% , applied to the outstanding balance of each note. Each Note is convertible, at any time after the date six months from the Purchase Price Date (as defined in the Master Note), into shares of the Company’s common stock at an exercise price equal to (i) the outstanding balance divided by (ii) 60% of the lowest intra-day trade price in the twenty-five (25) trading days immediately preceding the conversion, subject to certain adjustment as further described in the Master Note (the “Conversion Price”). In connection with the SPA and the issuance of the Master Note, the Company issued to the Investor, warrants to purchase shares of the Company’s common stock (the “Warrant”) at an exercise price equal to the Conversion Price.The Warrant has a term of five years.The warrant provides for both cash and cashless exercise. The fair value of the warrant on the date of issuance was $295,273. - 8% Convertible Note, dated August 26, 2013, in the principal amount of $42,500 (the “Note”) pursuant to a Securities Purchase Agreement. The Note matures on May 21, 2014 and has an interest rate of 8% per annum until the Note becomes due. Any amount of principal or interest on the Note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The Note may be converted into common stock of the Company at any time beginning on the 180 thday of the date of the Note. However, the Note shall not be converted if the conversion would result in beneficial ownership by the holder of the Note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. If the Company fails to pay the principal hereof or interest thereon when due at the maturity date, the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the Default Sum (as defined in the Note). If the Company fails to issue common stock of the Company upon exercise of the Note, the Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal to the Default Sum multiplied by two. Upon any other Event of Default (as defined in the Note), the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the greater of (i) 150% times the Default Sum or (ii) the “parity value” (as defined in the Note) of the Default Sum to be prepaid. - 9 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements October 31, 2013 and 2012 Unaudited) NOTE 3 - CONVERTIBLE NOTES PAYABLE (cont'd) On October 1, 2013, the Company, sold an 8% Convertible Note in the principal amount of $32,500 (the “Note”) pursuant to a Securities Purchase Agreement. The Note matures on June 19, 2014 and has an interest rate of 8% per annum until the Note becomes due. Any amount of principal or interest on the Note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The Note may be converted into common stock of the Company at any time beginning on the 180 th day of the date of the Note. However, the Note shall not be converted if the conversion would result in beneficial ownership by the holder of the Note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. If the Company fails to pay the principal hereof or interest thereon when due at the maturity date, the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the Default Sum (as defined in the Note). If the Company fails to issue common stock of the Company upon exercise of the Note, the Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal to the Default Sum multiplied by two. Upon any other Event of Default (as defined in the Note), the Note shall become immediately due and payable and the Company shall pay to the holder of the Note an amount equal to the greater of (i) 150% times the Default Sum or (ii) the “parity value” (as defined in the Note) of the Default Sum to be prepaid. 32,500 - Total convertible notes payable $ 402,800 $ 270,000 10 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 4 - DERIVATIVE LIABILITY The convertible notes payable each contain a variable conversion feature (the Variable Conversion Feature) that gives rise to a derivative liability. We have measured this derivative at fair value and recognized the derivative value as a current liability and recorded the derivative value on our consolidated balance sheet. The derivative is valued primarily using models based on unobservable inputs that are supported by little to no market activity. These inputs represent management’s best estimate of what market participants would use in pricing the liability at the measurement date and thus are classified as Level 3. Changes in the fair values of the derivative are recognized in earnings in the current period. During the year ended July 31, 2013, the Company recorded a derivative liability of $235,165 related to the variable conversion feature of several convertible notes payable and recognized a change in the derivative liability of $7,265. At July 31, 2013, derivative liability was $242,430. Convertible notes payable issued and contracts entered into during the quarter ended October 31, 2013 and changes in volatility and interest rates resulted in an increase in the derivative liability of $898,067. The change in derivative liability during the three months ended October 31, 2013 was $898,067, resulting in a balance of $1,140,497 as of October 31, 2013. NOTE 5 - EQUITY The Company is authorized to issue 500,000,000 shares of common stock and 1,000,000 shares of preferred stock. In February 2012, the Company approved a 31.25 for 1 forward split of its common stock effective March 17, 2012, after which there were 359,375,000 shares of common stock outstanding. The Company also increased the number of authorized shares to 500,000,000. All share and per share disclosures in these Consolidated Financial Statements give retroactive effect to this forward split. In August, 2013, the Company converted $10,200 in notes payable in exchange for 2,000,000 shares of its common stock in accordance with the note agreement. In October 2013, the Company converted $5,000 in notes payable in exchange for 5,000,000 the Company’s common stock in accordance with the note agreement. In October 2013, the Company issued 5,437,603 shares of its common stock in connection with the license agreement with Throwdown Industries Holdings, LLC. The fair market value of the shares on the date of issuance was $924,393, which was charged to expense as share based compensation during the quarter ending October 31, 2013. NOTE 6 - COMMITMENTS AND CONTINGENCIES In April2012, DB entered into an exclusive license agreement with Dethrone Royalty, Inc. giving DB the right to use the Dethrone Trademark worldwide in connection with the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the Trade Name, Dethrone Beverages. The License Agreement with Dethrone Royalty, Inc. is for five years and requires payments as follows: Year Royalty 1 12% of Gross Profit 2 $50,000 plus 8% of Gross Profit 3 $100,000 or 6% of Gross profit, whichever is higher 4 $150,000 or 6% of Gross profit, whichever is higher 5 $200,000 or 6% of Gross profit, whichever is higher 11 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 6 - COMMITMENTS AND CONTINGENCIES (cont’d) The License Agreement with Dethrone Royalty, Inc. specifies minimum levels of sales which, if not attained by DB, gives Dethrone Royalty, Inc. the right to terminate the License Agreement. These minimums are as follows: Year Minimum Sales 1 $ -0- 2 $ 3 $ 4 $ 5 $ The License Agreement with Dethrone Royalty, Inc. also requires DB to maintain various liability insurance coverage. In October 2013, the License Agreement with Dethrone Royalty, Inc, was terminated. On October 10, 2013, Dethrone Royalty Holdings, Inc. (the “Company”), entered into a license agreement (“License Agreement”) with Throwdown Industries Holdings, LLC, a Delaware limited liability company (“Licensor”), pursuant to which the Licensor granted an exclusive, non-sublicenseable and non-assignable right to the Company to use its trademarks and other intellectual properties (“Trademarks”) solely in connection with the development, manufacture, distribution, marketing and sale of sports performance drinks within the United States and Canada (the “License”) as well as a one-time right of first refusal to license other types of beverages. The Company’s rights under the License Agreement are contingent upon Licensor’s prior written approval of any sports performance drinks developed or proposed by the Company to contain any of the Trademarks (“Licensed Products”). In consideration for the License, the Company shall pay ten percent (10%) of the net revenue generated by all sales and other transfers of the Licensed Products during the term of the License Agreement. Notwithstanding the foregoing, the Company shall pay the minimum royalties as set forth below: Time Period: Minimum Minimum Net Revenue Quarterly Payments (a) Effective Date through 12/31/13 0.0 N/A (b) 01/01/14 through 12/31/14 1,000,000.00 37,500.00 (c) 01/01/15 through 12/31/15 1,600,000.00 50,000.00 (d) 01/01/16 through 12/31/16 2,500,000.00 75,000.00 * 2015 minimum Net Revenue shall be the greater of 120% of the actual 2014 Net Revenue or $1,600,000.00. *** 2016 Minimum Net Revenue shall be the greater of 110% of the actual 2015 Net Revenue or $2,500,000.00. During any Extension Term and beyond 2016, the annual Minimum Net Revenue shall be at least 105% greater than the previous year. In addition to the cash payment, the Company will also issue 5,437,603 shares of its common stock to the Licensor. During each quarter of the term of the Agreement, the Licensor shall have the option to convert a portion or all of the greater of the minimum quarterly payments or the actual earned royalties into shares of stock of the Company at an exercise price equal to the lesser of $0.03 per share or the VWAP for the ten (10) trading days prior to the end of the respective quarter during the term. During the term of the License Agreement, the Licensor will not grant any license that will enable any third party to directly compete with the Company by selling other sports performance drinks within the United States and Canada. The License Agreement has an initial term of three (3) years and is automatically extended for one (1) additional three (3) year period unless either party elects not to extend the term. In the event the Licensor creates an independent and formal relationship with one of the Company’s athlete endorsers, the Licensor agrees to pay the Company twenty five percent (25%) of any compensation paid to the athlete endorser for athlete endorser participation. 12 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 6 - COMMITMENTS AND CONTINGENCIES (cont’d) Either party may terminate the License Agreement upon thirty (30) days written notice if the other party is in material breach of the License Agreement and fails to cure or take reasonable steps to cure the breach within the given time period in accordance with the License Agreement. In addition, the Licensor has the right to terminate the License Agreement immediately upon occurrence of certain events pursuant to the License Agreement. On October 14, 2013, the licensor in this licensing agreement sent a notice of termination of this license agreement wherein it purposed to terminate this license agreement and demanded licensing fees of $475,000. The Company has asserted that the licensor has repudiated the license agreement and demanded damages of $850,000. This issue has not progressed passed this point and the Company is currently awaiting service of a complaint. Additionally, the Company is involved in a dispute with Overtime Marketing, SE, LLC and Overtime Marketing, LLC (“Potential Plaintiffs”) with which it had signed an agreement for marketing services. Potential plaintiffs have sent Company a demand letter seeking payment in the amount of $4,814,500 arising from an alleged breach of a term sheet that provided for the Company to compensate plaintiffs with up to 5,000,000 shares of its restricted common stock in exchange for certain marketing services. Settlement negotiations with potential plaintiffs are in process and Company legal counsel is unable at this time to estimate any potential liability of the Company resulting from this dispute. The Company is currently awaiting service of a complaint. No liability has been accrued as a result of this dispute. NOTE 7 - SUBSEQUENT EVENTS In November 2013, the Company issued 75,000 shares to a consultant for services performed. On January 22, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated January 8, 2014 (the “Note”) for cash consideration of $50,000. The Note matures on July 8, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $100,000 at any time prior to the Maturity Date. The Note may be converted into common stock of the Company at any time after the Maturity Date at a fixed price of $0.0001 per share. However, if the stock price of the Company loses the bid at any time before the Maturity Date, the conversion price shall be $0.00001 per share. The Note shall not be converted to the extent that such conversion would result in beneficial ownership by the holder and its affiliates to own more than 4.99% of the issued and outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company. On February 14, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold an Original Issue Discount Convertible Promissory Note in the principal amount of $75,000, dated February 11, 2014 (the “Note”) for cash consideration of $50,000. The Note matures on August 11, 2014 (“Maturity Date”) and all overdue principal will entail a late fee at the rate of 22% per annum. The Company may prepay the Note for $75,000 at any time prior to May 11, 2014. The Note may be converted into common stock of the Company at any time after the Maturity Date at a fixed price of $0.0001 per share. However, if the stock price of the Company loses the bid, loses DTC eligibility, or gets “chilled for deposit” at any time before the Maturity Date, the conversion price shall be $0.00001 per share. The Note shall not be converted to the extent that such conversion would result in beneficial ownership by the holder and its affiliates to own more than 4.99% of the issued and outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the Note holder upon with not less than 61 days’ prior notice to the Company On March 6, 2014, High Performance Beverages Company, a Nevada corporation (the “Company”), sold a 10% Convertible Redeemable Note in the principal amount of $22,000 (the “Note”) pursuant to a Securities Purchase Agreement.The Note matures on February 28, 2015 and has an interest rate of 10% per annum. The Note may be converted into common stock of the Company at any time beginning on the 180th day of the date of the Note at a price equal to 50% of the lowest closing bid priceof the common stock as reported on OTCQB, for the fifteenpriortrading days. In the event the Company experiences a DTC “Chill” on its shares, the conversion price shall be decreased to 40% instead of 50% while that “Chill” is in effect. 13 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 7 - SUBSEQUENT EVENTS (cont'd) As previously reported by High Performance Beverages Company (the “Company”) on Form 8-K filed by the Company with the Securities and Exchange Commission, onAugust 29, 2013, the Company on August 26, 2013, sold an 8% Convertible Note in the principal Amount of $42,500 (the “August 2013 Note”). As previously reported by the Company on Form 8-K filed by the Company with the Securities and Exchange Commission on October 4, 2013, the Company, on October 1, 2013, sold an 8% Convertible Note in the Principal amount of $32,500 (the “October Note” and together with the August 2013 Note, the “Notes”).On March 24, 2014, the Company received correspondence stating that the Notes provide that the Company shall be in default if it fails to comply with the reporting requirements of theExchange Act of 1934, as amended and that based upon the foregoing the Company was now in default under the Notes.As a result of the asserted default, demand was made for immediate payment as provided in the Notes in the amount of $113,625 (representing 150% of the remaining outstanding principal balances) together with default interest as provided in the Notes (the “Default Amount”). Additionally, the Holder of the Note, may exercise any other remedy it has under the Note, including that should the Default Amount not be paid within five business days of the March 24, 2014, the Holder of the Note shall in its sole discretion convert the Default Amount into equity as provided for in the Notes. As previously reported with the Securities and Exchange Commission, on March 12, 2014, on March 6, 2014, the Company sold a 10% Convertible Redeemable Note in the principal amount of $22,000 (the “March 2014 Note”) pursuant to a Securities Purchase Agreement.Pursuant to the March 2014 Note, an event of default occurs if the Company defaults under any other note or similar debt instrument. As a result of the of the event of default of the Notes,interest shall accrue at a default interest rate of 16% per annum or, if such rate is usurious or not permitted by current law, then at the highest rate of interest permitted by law. Management has evaluated subsequent events through April 25, 2014 the date which these restated financial statements were available to be issued. NOTE 8 – RESTATEMENT On March 21, 2014, in the process of preparing its quarterly report on Form 10-Q for the quarter ended January 31, 2014, the Company’s management became aware that the Company’s financial statements in the annual report for the year ended July 31, 2012 erroneously did not give effect to shareholder advances for the payment of accounting fees and improperly treated shares issued for services as a liability as opposed to equity.In addition, the Company determined that during the fiscal year ended July 31, 2013, it had (1) erroneously excluded from the derivative liability valuation a contract entered into late in the fiscal year that allowed for the settlement of the Company’s financial obligations under the contract in the Company’s common stock, based upon the price of the Company’s stock at the time of settlement; and, (2) excluded the value of common stock to be issued for services performed from the financial statements resulting in an understatement of compensation expense. The following tables summarize the effect of corrections on the consolidated financial statements as of the three months ended October 31, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ 23,960 $ - $ 23,960 Accounts receivable, net - - - Inventory 33,766 - 33,766 Deferred loan costs 26,747 - 26,747 Total current assets 84,473 - 84,473 Total assets $ 84,473 $ - $ 84,473 Liabilities Accrued expenses $ 111,467 $ 16,417 $ 127,884 Senior secured convertible note payable 402,800 - 402,800 Derivative Liability 452,912 687,585 1,140,497 Total current liabilities 967,179 704,200 1,671,181 Total liabilities 967,179 704,200 1,671,181 Stockholders' deficit: Common stock 121,408 (5,000 ) 116,408 Stock subscription payable 315,600 (61,361 ) 254,239 Additional paid in capital 2,488,564 100,722 2,589,286 Retained earnings from discontinued operations 6,944 - 6,944 Accumulated deficit (3,815,222 ) (738,363 ) (4,553,585 ) Total stockholders' deficit (882,706 ) (704,002 ) (1,586,708 ) Total liabilities and stockholders' deficit $ 84,473 $ - $ 84,473 14 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ 373 $ - $ 373 Cost of goods sold 1,392 - 1,392 Gross profit (1,019 ) - (1,019 ) Operating expenses General, administrative and other 77,606 4 77,610 Marketing 10,847 (1 ) 10,846 Compensation 983,292 - 983,292 Total Operating Expenses 1,071,745 3 1,071,748 Loss from continuing operations (1,072,764 ) (3 ) (1,072,767 ) Other income (expense) Change in derivative liability 210,482 687,585 898,067 Interest expense 209,268 - 209,268 Total Other (Income) Expense 419,750 687,585 1,107,335 Net loss $ (1,492,514 ) $ (687,588 ) $ (2,180,102 ) Net loss per common share $ (0.00 ) $ (0.02 ) $ (0.02 ) 15 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the year ended July 31, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ 3,920 $ - $ 2,529 Accounts receivable, net - - - Inventory 31,034 - 31,034 Deferred loan costs 174,857 - 174,857 Total current assets 209,811 - 209,811 Total assets $ 209,811 $ - $ 209,811 Liabilities and Stockholders’ Deficit Liabilities: Accrued expenses $ 60,564 $ 16,415 $ 76,979 Convertible notes payable, net 270,000 - 270,000 Derivative liability 242,430 - 242,430 Total current liabilities 572,994 16,415 589,409 Total liabilities 572,994 16,415 589,409 Stockholders' deficit: Common stock 108,970 (5,000 ) 103,970 Stock subscription payable 282,220 (61,381 ) 220,839 Additional paid in capital 1,561,409 100,723 1,662,132 Retained earnings from discontinued operations 6,944 - 6,944 Accumulated deficit (2,322,706 ) (50,777 ) (2,373,483 ) Total stockholders' deficit (363,183 ) (16,415 ) (379,598 ) Total liabilities and stockholders' deficit $ 209,811 $ - $ 209,811 16 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenues $ 55,143 $ - $ 55,143 Cost of goods sold 36,411 - 36,411 Gross profit 18,732 - 18,732 Operating expenses General, administrative and other 502,162 (220 ) 501,942 Marketing 982,637 - 982,637 Product development 37,077 - 37,077 Compensation 313,007 50,997 364,004 Total Operating Expenses 1,834,886 50,777 1,885,660 Other expense Interest expense 120,329 - 120,329 Change in derivative liability 242,430 - 242,430 Loss from continuing operations (2,178,910 ) (50,777 ) (2,229,687 ) Discontinued operations, net - - - Net loss $ (2,178,910 ) $ (50,777 ) $ (2,229,687 ) Net loss per common share $ (0.02 ) $ (0.00 ) $ (0.02 ) 17 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the nine months ended April 30, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ 39,015 $ - $ 39,015 Prepaid expenses 37,042 - 37,042 Inventory 26,587 - 26,587 Deferred loan costs 316,977 - 316,977 Total current assets 419,621 - 419,621 Total assets $ 419,621 $ - $ 419,621 Liabilities: Accrued expenses $ 44,463 $ 16,415 $ 60,878 Senior secured convertible note payable 240,000 - 240,000 Total current liabilities 288,463 16,415 300,878 Derivative liability 118,133 - 118,133 Total liabilities 402,596 16,415 419,011 Stockholders' deficit: Common stock 103,970 - 103,970 Stock subscription payable 282,220 (61,361 ) 220,859 Additional paid in capital 1,568,130 95,723 1,663,853 Retained earnings from discontinued operations 6,944 - 6,944 Accumulated deficit (1,944,239 ) (50,777 ) (1,995,016 ) Total stockholders' deficit 17,025 (16,415 ) 610 Total liabilities and stockholders' deficit $ 419,621 $ - $ 419,621 18 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenues $ 53,283 $ - $ 53,283 Cost of goods sold 35,499 - 35,499 Gross Profit 17,784 - 17,784 Operating expenses General, administrative and other 368,094 - 368,094 Marketing 970,379 - 970,379 Product development 37,019 - 37,019 Compensation 300,001 50,777 351,778 Total Operating Expenses 1,676,493 50,777 1,727,270 Other income (expense) Interest expense and finance costs (23,601 ) - (23,601 ) Change in derivative liability (118,133 ) - (118,133 ) Loss from continuing operations (1,785,231 ) (50,777 ) 1,851,220 ) Discontinued operations, net - - - Net loss $ (1,785,231 ) $ (50,777 ) $ (1,851,220 ) Net loss per common share $ (0.00 ) $ (0.02 ) $ (0.02 ) 19 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the six months ended January 31, 2013: Previously Reported Adjustments Current Restatement Assets Current assets Cash $ 2,529 $ - $ 2,529 Prepaid expenses 10,861 - 10,861 Inventory 53,377 - 53,377 Deferred loan costs 452,221 - 452,221 Total current assets 518,988 - 518,988 Total assets $ 518,988 $ - $ 518,988 Liabilities: Accrued expenses $ 21,748 $ 32,830 $ 54,578 Senior secured convertible note payable 100,000 - 100,000 Total current liabilities 121,748 32,830 154,578 Total liabilities 121,748 32,830 154,578 Stockholders' deficit: Common stock 97,560 - 94,150 Stock subscription payable 510,000 (61,361 ) 448,639 Additional paid in capital 645,242 44,946 690,188 Retained earnings from discontinued operations 6,944 - 6,944 Accumulated deficit (862,506 ) (16,415 ) (878,921 ) Total stockholders' deficit 397,420 (32,830 ) 364,410 Total liabilities and stockholders' deficit $ 518,988 $ - $ 518,988 Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other 175,673 - 175,673 Marketing 183,129 - 183,129 Product development 37,019 - 37,019 Compensation 314,500 - 314,500 Total Operating Expenses 710,321 - 710,321 Other income (expense) Interest expense and finance costs (8,389 ) (8,389 ) Loss from continuing operations (718,710 ) - (718,710 ) Discontinued operations, net - - - Net loss $ (718,710 ) $ - $ (718,710 ) Net loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) 20 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the three months ended October 31, 2012: Previously Reported Adjustments Current Restatement Assets Current assets: Cash $ 2,234 $ 2,234 $ 2,234 Total current assets 2,234 2,234 2,234 Total assets $ 2,234 $ 2,234 $ 2,234 Liabilities: Accrued expenses $ 9,539 $ 16,415 $ 25,954 Total current liabilities 9,539 16,415 25,954 Liability for Issuable Common Stock 203,361 (203,361 ) - Total liabilities 212,900 (186,946 ) 25,954 Stockholders' deficit: Common stock 94,150 - 94,150 Additional paid in capital (22,709 ) 44,946 22,237 Stock subscription payable - 142,000 142,000 Retained earnings from discontinued operations 6,944 - 6,944 Accumulated deficit (289,051 ) - (289,051 ) Total stockholders' deficit (210,666 ) 186,946 (23,720 ) Total liabilities and stockholders' deficit $ 2,234 $ - $ 2,234 21 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other 53,380 - 53,380 Marketing 43,131 - 43,131 Product development 21,744 - 21,744 Compensation 27,000 - 27,000 Total Operating Expenses 145,255 - 145,255 Loss from continuing operations (145,255 ) - (145,255 ) Discontinued operations, net - - - Net loss $ (145,255 ) $ - $ (145,255 ) Net loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) 22 HIGH PERFORMACE BEVERAGE COMPANY (Formerly Dethrone Royalty Holdings, Inc.) Notes to the Financial Statements (Unaudited) NOTE 8 – RESTATEMENT (cont’d) The following tables summarize the effect of corrections on the consolidated financial statements as of the year ended July 31, 2012: Assets Previously Reported Adjustments Current Restatement Assets $ - $ - $ - Total assets $ - $ - $ - Liabilities: Accrued expenses $ 4,050 $ 32,830 $ 36,880 Total current liabilities 4,050 32,830 36,880 Liability for Issuable Common Stock 61,361 (61,361 ) - Total liabilities 65,411 (28,531 ) 36,880 Stockholders' deficit: Common stock 94,150 - 94,150 Additional paid in capital (22,709 ) 44,946 22,237 Retained earnings from discontinued operations 6,944 6,944 Accumulated deficit (143,796 ) (16,415 ) (160,211 ) Total stockholders' deficit (65,411 ) (28,531 ) (36,880 ) Total liabilities and stockholders' deficit $ - $ - $ - Statement of Operations Previously Reported Adjustments Current Restatement Revenue $ - $ - $ - Operating expenses General, administrative and other 49,820 16,415 66,235 Marketing 5,863 - 5,863 Product development 45,413 - 45,413 Compensation 20,000 - 20,000 Total Operating Expenses 121,096 16,415 137,511 Loss from continuing operations (121,096 ) 16,415 (137,511 ) Discontinued operations, net (25 ) - (25 ) Net loss $ (121,121 ) $ 16,415 $ (137,536 ) Net loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) 23 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed herein are forward-looking statements. Such forward-looking statements contained in this Form 10-Q/A involve risks and uncertainties, including statements as to: ● our future operating results; ● our business prospects; ● any contractual arrangements and relationships with third parties; ● the dependence of our future success on the general economy; ● any possible financings; and ● the adequacy of our cash resources and working capital. These forward-looking statements can generally be identified as such because the context of the statement will include words such as we “believe," “anticipate,” “expect,” “estimate” or words of similar meaning.Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements.Such forward-looking statements are subject to certain risks and uncertainties which are described in close proximity to such statements and which could cause actual results to differ materially from those anticipated as of the date of filing of this Form10-Q/A.Shareholders, potential investors and other readers are urged to consider these factors in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements included herein are only made as of the date of filing of this Form 10-Q/A, and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. Recent Developments In February 2012, the Company approved a 31.25 for 1 forward split of its common stock effective March 17, 2012, All share and per share disclosures give retroactive effect to this forward split. Our independent registered auditors included an explanatory paragraph in their opinion on our financial statements as of and for the fiscal years ended July 31, 2013 and 2012 that states that our lack of resources causes substantial doubt about our ability to continue as a going concern. Operations We were founded as an unincorporated DBA in February 1997 and were incorporated as a C corporation under the laws of the State of Nevada on October 11, 2010. The incorporation effort included the Company issuing 10,000,000 shares of common stock to Patricia G. Skarpa, who founded and managed the business which had been operating continuously as a DBA since February 1997, and 300,000 shares to Hallie Beth Skarpa, our other director, for services rendered. These services involving the incorporation planning were valued at $10,300. Hallie Beth Skarpa is the daughter of Patricia G. Skarpa. The day-to-day operations of the Company did not change as a result of the change in legal structure. On January 10, 2012, the Company incorporated a wholly-owned subsidiary, TO Sports Innovation, Inc. (“TO”), in Nevada. TO was inactive until March 15, 2012. Its name was changed to Dethrone Beverage, Inc. (“DB”). In April 2012, DB entered into an exclusive license agreement with Dethrone Royalty, Inc. giving DB the right to use the Dethrone trademark worldwide in connection with the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the trade name, Dethrone Beverages. The License Agreement with Dethrone Royalty, Inc. is for five years and requires payments as follows: Year Royalty 1 12% of Gross Profit 2 $50,000 plus 8% of Gross Profit 3 $100,000 or 6% of Gross profit, whichever is higher 4 $150,000 or 6% of Gross profit, whichever is higher 5 $200,000 or 6% of Gross profit, whichever is higher 24 The License Agreement with Dethrone Royalty, Inc. specifies minimum levels of sales which, if not attained by DB, gives Dethrone Royalty, Inc. the right to terminate the License Agreement. These minimums are as follows: Year Minimum Sales 1 $ -0- 2 $ 3 $ 4 $ 5 $ The License Agreement with Dethrone Royalty, Inc. also requires DB to maintain various liability insurance coverage. The Company’s officers have formulas that will be used for the initial products that are planned. They have undertaken efforts to raise the financing necessary to manufacture the initial products using outside contractors and implement marketing programs. The initial expenditures are being used for: ● Production of bottles, labels and caps, ● Purchase of inventory needed for beverage content, ● Marketing materials, ● Travel and business expenses, and ● Shipping costs of our first orders. We began distributing our product in the first calendar quarter of 2013. Initially, we shipped two flavors of one product and will distribute in California to convenience stores, gas stations, grocery stores and gyms. We ship product to distributors with net 30 day terms. Three months ended October 31, 2013 and 2012 The Company began shipping products to distributors in February 2013. Shipments were insignificant during the quarter ending October 31, 2013 and generated sales of $373. There were no sales in the quarter ending October 31, 2012. Cost of goods sold during the three months ended October 31, 2013 were $1,392, which exceeded of sales by $1,019, resulting in a gross profit $(1,019). This was due to the high cost of the initial product runs due to start up tooling costs and a lack of economies of scale in the manufacturing process. General and administrative expenses increased by $24,226, from $53,820 during the three months ended October 31, 2012 to $77,606 during the three months ended October 31, 2013. The increase was due to higher professional fees for legal and accounting services. Marketing expense decreased by $32,284, from $43,131 during the three months ended October 31, 2012 to $10,846 during the three months ended October 31, 2013. The decrease was due to decreased advertising costs. Product development costs decreased by $21,744, from $21,744 during the three months ended October 31, 2012 to zero during the three months ended October 31, 2013. The decrease was due to the completion of the development of the Company’s initial product formulations and the transition to marketing and sales. Compensation increased by $681,292, from $302,000 during the three months ended October 31, 2012 to $983,292 during the three months ended October 31, 2013. The increase was due to $676,292 in share based compensation issued in connection with professional athlete endorsement contracts in the current period and none in the prior year and an increase in cash compensation expense of $5,500. Other income (expense) increased ($419,750) during the three months ended October 31, 2013 compared to the three months ended October 31, 2012, when Other income (expense) was zero. The increase is due to interest expense of $209,268 and the change in derivative liability of $210,482. During the quarter ending October 31, 2012, the Company completed the winding down of its discontinued operations and recognized $25 in revenue related to these activities in the quarter ended October 31, 2012. There was no activity from discontinued operations in the current period. Net loss for the three months ended October 31, 2013 increased by $1,072,234, from ($420,280) during the three months ended October 31, 2012 to ($1,492,514), primarily due to share based compensation expense, interest expense and change in derivative liability. 25 Liquidity The Company has financed its operations through the private placement of debt and its common stock. We will continue to seek financing as necessary but cannot give any assurances that we will be successful in doing so. We are a public company and, as such, have incurred and will continue to incur additional significant expenses for legal, accounting and related services. Once we become a public entity, subject to the reporting requirements of the Exchange Act of '34, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses including annual reports and proxy statements, if required. Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Critical Accounting Policies The preparation of financial statements and related notes requires us to make judgments, estimates, and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur periodically, could materially impact the financial statements. Financial Reporting Release No. 60 requires all companies to include a discussion of critical accounting policies or methods used in the preparation of financial statements.There are no critical policies or decisions that rely on judgments that are based on assumptions about matters that are highly uncertain at the time the estimate is made.The financial statements include a summary of the significant accounting policies and methods used in the preparation of our financial statements. 26 Seasonality We do not yet have a basis to determine whether our business will be seasonal. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K, obligations under any guarantee contracts or contingent obligations. We also have no other commitments, other than the costs of being a public company that will increase our operating costs or cash requirements in the future Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Pursuant to Item 305(e) of Regulation S-K (§ 229.305(e)), the Company is not required to provide the information required by this Item as it is a “smaller reporting company,” as defined by Rule 229.10(f)(1). Item 4.CONTROLS AND PROCEDURES Disclosure Controls and Procedures Our management is responsible for establishing and maintaining adequate internal control of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of the end of the fiscal year covered by this report. Disclosure controls and procedures means that the material information required to be included in our Securities and Exchange Commission reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms relating to our company. The Company's internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our disclosure controls and procedures includes those policies and procedures that: ● Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; ● Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and ● that our receipts and expenditures are being made only in accordance with authorizations of the Company's management and directors; and ● Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. As of October 31, 2013, our management conducted an assessment of the effectiveness of the Company's internal control over financial reporting.In making this assessment, management followed an approach based on the framework set forth in Internal Control-Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission (known as “COSO”).Based on this assessment, management determined that the Company's internal control over financial reporting was not effective to ensure that material information relating to the Company is recorded, processed, summarized, and reported in a timely manner. In forming this conclusion this officer considered the fact that we were unable to timely file our Form 10K for the year ended July 31, 2013 as well as our From 10Q for the quarter ended October 31, 2013. As such we had inherent weakness in our ability to timely file our financial reports with the SEC. We have made significant attempts to correct this issue including entering into an agreement to outsource our accounting and financial reporting functions to Clear Financial Solutions, Inc. of Houston, Texas. Management believes this arrangement will ensure the timely filing of future financial reports. This quarterly report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this quarterly report. PART II - OTHER INFORMATION Item 1.Legal Proceedings Currently we are not aware of any litigation pending or threatened by or against the Company. Item 1A.Risk Factors The Company, as a smaller reporting company, is not required to provide the information required by this item. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds In August, 2013, the Company converted $10,200 in notes payable in exchange for 2,000,000 shares of its common stock in accordance with the note agreement. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On August 26, 2013, the Company sold an 8% Convertible Note in the principal amount of $42,500 (the “August Note”), which matures on May 21, 2014 and has an interest rate of 8% per annum until the August Note becomes due. The August Note may be converted into common stock of the Company at any time beginning on the 180 thday of the date of the August Note. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. In October 2013, the Company converted $5,000 in notes payable in exchange for 5,000,000 the Company’s common stock in accordance with the note agreement. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On October 1, 2013, the Company sold an 8% Convertible Note in the principal amount of $32,500 (the “October Note”). The October Note may be converted into common stock of the Company at any time beginning on the 180 thday of the date of the October Note. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On October 10, 2013, the Company sold to an investor a master promissory note (the “Master Note”) with a principal balance of $48,000 for a purchase price of $40,000, convertible, at any time after the date six months from the Purchase Price Date (as defined in the Master Note), into shares of the Company’s common stock at an exercise price equal to (i) the outstanding balance divided by (ii) 60% of the lowest intra-day trade price in the twenty-five (25) trading days immediately preceding the conversion, subject to certain adjustment as further described in the Master Note (the “Conversion Price”). In connection with the issuance of the Master Note, the Company issued to the investor, warrants to purchase shares of the Company’s common stock at an exercise price equal to the Conversion Price.The Warrant has a term of five years.The warrant provides for both cash and cashless exercise. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. On October 10, 2013, the Company issued 5,437,603 shares of its common stock in connection with the license agreement with Throwdown Industries Holdings, LLC. The Company claims an exemption from the registration requirements of the Act for the private placement of the securities referenced herein pursuant to Section 4(2) of the Securities Act of 1933 since, among other things, the transaction did not involve a public offering. Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits and Reports of Form 8-K (a) Exhibits Certifications pursuant to Section 302 of Sarbanes Oxley Act of 2002 Certifications pursuant to Section 906 of Sarbanes Oxley Act of 2002 28 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGH PERFORMANCEBEVERAGE COMPANY (Registrant) /s/ Toby McBride Toby McBride Title: President and Chief FinancialOfficer April 29, 2014 29
